Bergan, P. J. (dissenting).
The decision in Matter of Colonial Liq. Distrs. v. O’Connell (295 N. Y. 129) was plainly to the effect that the Authority was not limited in revoking a liquor license for violation of the Alcoholic Beverage Control Law to an offense committed during the period covered by the license affected.
The court noted that in pursuance of statutory authority a regulation provided a license could be revoked for a violation of the Alcoholic Beverage Control Law; and in the absence of some statutory limitation on this power it could be exercised beyond the termination date of the license held at the time of violation, i.e., “ we may not limit the regulation by an absolute rule that no violation occurring bef ore the issuance of a renewal license is cause for revocation thereof ” (p. 141).
The 1945 amendment to the statute providing that the Authority may revoke for causes “ occurring during the license period immediately preceding” the issuance of the license sought to be affected was adopted while Colonial Liq. was in the courts. The Authority’s determination had been annulled in part and confirmed in part at Special Term in February, 1945, and the statute seems to have been designed to meet that situation (see 269 App. Div. 496, 497; Alcoholic Beverage Control Law, § 118, last par., L. 1945, ch. 522). The decisions in the *75Appellate Division and in the Court of Appeals came after the amendment became effective (i.e., June 29, 1945 and Jan. 17, 1946, respectively).
It was argued in the Court of Appeals that the enactment of this amendment implied that no such power existed before amendment; but the court rejected this argument to hold that the power did exist before the amendment (pp. 140, 141). If power existed before and without reference to the amendment, to revoke a license for an offense committed during a previous license period, the amendment did not place a new limitation on that power. No express restriction of power is stated in the 1945 amendment; and we should not readily read into it an impairment of those powers which the Court of Appeals held existed without regard to the amendment.
A clause such as “ occurring during the license period immediately preceding” will ordinarily be read as restricting the act authorized to the time stated. This is because a time limit usually arises by implication from such an expression. But that implication is not drawn mechanically and invariably; and it ought not be drawn here for two reasons:
(a) The last paragraph of section 118 was added in 1945 in circumstances closely associated with pending litigation concerning a single year preceding the license affected; and at a time at which it could not be foreseen by the Legislature that the Court of Appeals would hold that the power to go back to the preceding year (and for a reasonable time beyond) existed under the general powers of the Authority and the amendment was unnecessary.
(b) The last paragraph added in 1945 to section 118 does not itself carry the grant of power to the Authority to revoke or suspend licenses. The power derives from the first paragraph of the section, i.e.,: 11 Any license * * * may be revoked * # ° * for cause ” and this contains no time limitation as to the occurrence of the “cause The last paragraph is a “ notwithstanding ” clause after the “ causes ” have been fully set forth and enumerated.
Hence this paragraph is not to be treated as a clearly imposed condition on the exercise of the power, such as “ within one year of the occurrence of an offense a license may be revoked for cause ”. In view of the general structure of section 118, the peculiar history of the legislation adding the last paragraph; and the closely interrelated legislative and judicial action, the usual implication of limitation ought not be drawn.
Besides all this, the stipulations of the petitioners to a continuance of the power of the Authority to act were in the cases *76now before the court a consent to continue proceedings which could, on good grounds, have been conducted and continued for a reasonable time. Had a formal paper been filed and adjournment noted, instead of a signed stipulation entered into, the power would have been, undoubted.
The orders of the Special Term should be reversed and the suspension orders confirmed.
Gibson, Herlihy and Reynolds, JJ., concur in Per Curiam opinion; Bergan, P. J., dissents and votes to reverse and to confirm the suspension orders, in a memorandum, in which Taylor, J., concurs.
Orders affirmed.